Citation Nr: 1027650	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 
1955.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  The 
RO in Nashville, Tennessee, is currently handling the matter.

The issue of entitlement to service connection for 
bilateral hearing loss has been raised by the record in 
the June 2010 statement by the Veteran's representative, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Applicable law provides that a total disability rating for 
compensation may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service- connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).  To meet the requirement of "one 60 percent 
disability" or "one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that the Veteran 
meets the percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  The Veteran is rated 70 
percent disabled for his major depressive disorder.  This is the 
Veteran's only service-connected disability.  By way of 
application of the combined ratings table, the Veteran's combined 
rating is 70 percent.  38 C.F.R. § 4.25 (2009).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disability.  Here, the Veteran must be afforded a VA 
examination to determine whether his service connected disability 
precludes him from performing substantially gainful employment.  

A VA examination in this regard has not yet been afforded to the 
Veteran since he filed his TDIU claim in May 2008.  In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Here, a VA 
examination is necessary in order to provide a current assessment 
of the Veteran's employability.  In particular, the Board notes 
that may 2008 VA records reflect an assessment that the Veteran 
required hospitalization in May 2008 because there was a 
medication reaction between medication required for treatment of 
the service-connected disability and medication required for a 
medical disorder.  Service connection may be granted for 
disability due to treatment of a service-connected disability.  
38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's VA clinical records from 
Novmber 2008 to the present.

2.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's sole service-connected disability of 
major depressive disorder.  The opinion should 
address whether his service-connected disability 
alone is so disabling as to render him 
unemployable.  The Veteran's age and the effects 
of non-service connected disabilities cannot be 
factors for consideration in making the 
determination.  However, effects of treatment for 
the psychiatric disability, including effects of 
medications used to treat the service-connected 
psychiatric disability, must be considered in the 
opinion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies of 
all pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the examiner.  
All necessary tests should be conducted.

If the examiner is unable to reach an opinion 
without resort to speculation, the examiner 
should identify the information needed to provide 
the requested opinion, such relevant testing, 
specialist's opinion, or other data needed.   
Thereafter, necessary development should be 
completed.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of his case.  The 
consequences of failure to report for a VA 
examination without good cause may include denial 
of his claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

3.  After the above action has been completed and 
the Veteran has been given adequate time to 
respond, readjudicate his claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


